

 
                                                                                                                                Exhibit
10.55
Execution Document 11/07/13

ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
as of November 7, 2013 (the “Effective Date”), by and between Agri-Laboratories,
Ltd., a Delaware corporation with offices at 20927 State Route K, St. Joseph,
Missouri 64505 (“Assignor”), Eli Lilly and Company, acting through its Elanco
Animal Health division, with offices at 2500 Innovative Way, Greenfield, Indiana
46140 (“Assignee”), and Diamond Animal Health, Inc. an Iowa corporation with
offices at 2538 S.E. 43rd Street, Des Moines, Iowa 50317 (“Diamond”).
 
 WHEREAS, Assignor and Diamond are parties to that certain Bovine Vaccine
Distribution Agreement dated February 13, 1998, and all amendments thereto (the
“Distribution Agreement”);
 
WHEREAS, pursuant to that certain Asset Purchase Agreement entered into by
Assignor and Assignee dated November 7, 2013 (the “Purchase Agreement”),
Assignee shall purchase certain assets of Assignor, including all of Assignor’s
right, title, benefit, privileges and interest in and to the Distribution
Agreement;
 
WHEREAS, concurrently with the closing of the Purchase Agreement, Assignor
wishes to assign its rights and obligations under the Distribution Agreement to
Assignee, and Assignee has agreed to assume such rights and obligations, as set
forth in the Distribution Agreement; and
 
WHEREAS, Section 12.08 of the Distribution Agreement requires Diamond’s prior
written consent before Assignor may assign its rights or duties, in whole or in
part, under the Distribution Agreement and Diamond is willing to consent to such
assignment and assumption of the Distribution Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:
 
1. Assignment and Assumption.  Effective as of the Effective Date, Assignor
hereby assigns, sells, transfers and sets over to Assignee all of Assignor’s
right, title, benefit, privileges and interest in and to the Distribution
Agreement, and all of Assignor’s burdens and obligations in connection with the
Distribution Agreement (collectively the “Assignment”).  Assignee hereby accepts
the Assignment and assumes and agrees for the benefit of Assignor and Diamond to
be bound by, observe, perform, pay and discharge all of Assignor’s duties,
liabilities, obligations, terms, provisions and covenants solely to the extent
they are to be observed, performed, paid or discharged on and after the
Effective Date, in connection with the Distribution Agreement (collectively the
“Assumption”).
 
2. Consent and Agreement of Diamond.  In accordance with Section 12.08 of the
Distribution Agreement, Diamond hereby consents to the assignment by Assignor to
Assignee of all of Assignor’s right, title and interest in and to the
Distribution Agreement, and releases Assignor from any and all obligations under
the Distribution Agreement solely to the extent that they arise on or after the
Effective Date of the Assignment.  Diamond further acknowledges and agrees that
all of Diamond’s obligations under the Distribution Agreement shall survive the
 
 
 
 
assignment of the Distribution Agreement in accordance with the terms and
conditions thereof. This Assignment shall not relieve Assignor of responsibility
for the performance of any accrued obligation which it has as of the Effective
Date of this Agreement.
 
3. Remaining Terms.  All parties acknowledge that a true, correct and complete
copy of the Distribution Agreement, together with all amendments thereto, is
attached hereto as Exhibit A. Except as specifically modified pursuant to this
Assignment, all terms and provisions of the Distribution Agreement shall remain
in full force and effect as set forth therein.  Nothing in this Agreement shall
constitute or be construed to be a termination of the Distribution Agreement.
 
4. Further Actions.  Each of the Parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other Parties hereto,
such further instruments of transfer and assignment and to take such other
action as such other Parties may reasonably request to more effectively
consummate the Assignment and Assumption contemplated by this Assignment.
 
5. Amendment and Waiver.  No provision of this Assignment may be amended,
modified, supplemented or waived except by an instrument in writing executed by
all of the Parties hereto or, in the case of an asserted waiver, executed by the
party against which enforcement of the waiver is sought.  The rights and
remedies of the Parties to this Assignment are cumulative and not alternative.
 
6. Assignment.  Neither this Assignment nor any right created hereby is
assignable by any of the Parties hereto without the prior written consent of the
other Parties; provided, that the Distribution Agreement, as amended hereby,
shall continue to be assignable on the terms and conditions set forth in Section
12.08 thereof.
 
7. Governing Law.  This Assignment will be governed by, and construed in
accordance with, the laws of the State of Iowa without reference or regard to
the conflicts of law rules thereof.
 
8. Counterparts.  This Assignment may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.
 


 
[Signature Page Follows]


 


 



 
 
 
 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 


 

   
ASSIGNOR:
 
Agri-Laboratories, Ltd.
 
 
 
By:              /s/ Steve
Schram                                                    
 
Name:         Steve Schram                                                  
   
Title:           CEO                                                        
 
ASSIGNEE:
 
Eli Lilly and Company, acting through its Elanco Animal Health division
 
 
By:               /s/ Jeffrey N.
Simmons                                             
 
Name:           Jeffrey N.
Simmons                                                 
 
Title:             President                                                                  
 
 
 



 
 
Diamond Animal Health, Inc.
 


 
By:              /s/ Robert B.
Grieve                                             
 
Name:         Robert B. Grieve                                                  
 
Chairman, CEO and
President                                                                  
 
Date:              
 



Signature Page to Assignment and Assumption Agreement
 
 
 
 
